Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Barbara G. Zambelli, a Justice of the Supreme Court, Westchester County, to give “due process review” to the petitioner’s motion to renew and reargue her petition to review the respondent’s determination to not ban smoking in all areas of the prison, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
The petitioner failed to join Justice Zambelli, a necessary party, to the proceeding (see CPLR 1001). Miller, J.E, Santucci, Florio and Dillon, JJ., concur.